Citation Nr: 0009011	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran, who was a prisoner of war from April 10 to July 
29, 1942, had active service from November 17, 1941 to July 
29, 1942 and from March 14, 1945 to March 3, 1946.  The 
veteran died in March 1987.  The appellant seeks benefits as 
the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 


FINDINGS OF FACT

1.  The veteran died March 1987 of cardiorespiratory arrest 
and pulmonary cancer.  

2.  There is no medical evidence linking the cause of the 
veteran's death to service.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (1999).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death. 38 C.F.R. 
§ 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  A number of diseases, including malignant tumors, 
tuberculosis, and various forms of cardiovascular and heart 
disease, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, in cases involving former prisoners of war interned 
or detained not less than 30 days, service connection is also 
presumed for a number diseases, which include beriberi heart 
disease, manifested to a degree of 10 percent or more at any 
time after discharge.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§§ 3.304(e), 3.309(c) (1999).  Generally, service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  The claim need 
not be conclusive, but it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence, the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such does not 
meet the threshold requirement.  Therefore, the claim is not 
well grounded.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis (in the case of a death claim this requirement will 
always have been met by the cause of death); second, there 
must be evidence of an incurrence or aggravation of a disease 
or injury in service, as established by lay or medical 
evidence, as appropriate; third, there must be competent 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder (or the cause of 
death), as established by medical evidence or a medical 
opinion.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A claim also may be well grounded based upon application of 
the rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition or continued to have the condition until 
death.  That evidence must be medical, unless is relates to a 
condition that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

There is no medical evidence in this case linking the cause 
of the veteran's death to service.  The death certificate 
associated with the claims file indicates that the veteran 
died in March 1987 and identifies the cause of death as 
cardiorespiratory arrest and pulmonary cancer.  Service 
medical records contain no reference to a respiratory 
disorder, to malignancy, or to heart disease.  During a 
November 1946 separation examination, the veteran's heart and 
lungs were reportedly normal.  

Treatment records contain some evidence of tuberculosis and 
bronchitis after service.  A November 1984 letter, for 
example, reflects that the veteran had been treated 
previously for chronic bronchitis or pulmonary tuberculosis.  
An April 1954 report documents diagnoses that include chronic 
bronchial asthma and chronic bronchitis and notes a history 
of cough, chest pain, phlegm and nocturnal dyspnea of eight 
years in duration.  A May 1955 x-ray report reflects the 
presence of fibrosis and minimal tuberculosis, and a July 
1954 affidavit includes a diagnosis of "blood streak 
sputum."  None of this evidence reflects a determination 
that a respiratory disorder was present in service or an 
applicable presumptive period such as for tuberculosis.  In 
any event, there is no medical evidence linking the lung 
cancer associated with the veteran's demise to an earlier 
respiratory disorder, such as tuberculosis.  

A November 1984 entry shows that the veteran was treated at 
some point prior to that date for beriberi heart disease.  
However, a January 1985 examination revealed no medical 
evidence of any disability resulting from nutritional 
deficiency, forced labor, or inhumane treatment while a 
prisoner of war and revealed no evidence of nutritional 
beriberi heart disease.  There is no medical evidence that 
beriberi heart disease was present at the time of the 
veteran's death, that the veteran's cardiopulmonary arrest 
was related to a prior history of beriberi heart disease, or 
that the veteran's death was facilitated by his experience as 
a prisoner of war.  

During the veteran's lifetime, service connection was not in 
effect for any disabilities, including lung cancer, and there 
is no medical evidence otherwise suggesting that the 
underlying cause for the veteran's death was related to 
service.  The appellant has submitted affidavits reflecting 
that the veteran suffered from beriberi and edema while in 
service and that he complained of severe chest pains for 
several years prior to his death.  The appellant has also 
expressed her own belief that the veteran's death was the 
result of service.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, however, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a).  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  Neither the appellant's 
statements nor the lay statements submitted on her behalf 
constitute competent medical evidence to link the veteran's 
death to service.  

The Board has considered 38 C.F.R. § 3.304(e) which pertains 
to former prisoners of war and which provides as follows:  

Where disability compensation is claimed 
by a former prisoner of war, omission of 
history or findings from clinical records 
made upon repatriation is not 
determinative of service connection, 
particularly if evidence of comrades in 
support of the incurrence of the 
disability during confinement is 
available.  Special attention will be 
given to any disability first reported 
after discharge, especially if poorly 
defined and not obviously of intercurrent 
origin.  The circumstances attendant upon 
the individual veteran's confinement and 
the duration thereof will be associated 
with pertinent medical principles in 
determining whether disability manifested 
subsequent to service is etiologically 
related to the prisoner of war 
experience. 

In this case, however, there is simply no medical evidence 
linking the cause of the veteran's death to service.  The 
appellant testified that she and the veteran were married in 
1946 and he had a heart ailment when he got out of service.  
She and her son explained that he had been treated by Dr. 
Cuchapin and they had submitted all available records.  Dr. 
Cuchapin reported that he had attended the veteran since 
December 1986 when bronchogenic carcinoma had been diagnosed, 
but Dr. Cuchapin did not link the fatal disease to service or 
the veteran's POW experience.  He also signed the veteran's 
death certificate, but did not report the interval between 
the onset of the cause of the disease and death.  

The Board appreciates the hardship the veteran endured as a 
POW in 1942, but lung cancer is not a presumptive disease for 
former POW's and the record does not otherwise include any 
medical evidence relating the disease to service.  In the 
absence of such evidence, the appellant's claim is not well 
grounded and must be denied.  The appellant's son, Ernesto, 
testified that Dr. Cuchapin had told him that his father's 
illness was incurred during the war or caused by his wartime 
service.  If such an opinion or letter is obtained from Dr. 
Cuchapin or another medical professional, the appellant is 
informed that it may be submitted to the RO for purposes of 
applying to reopen the claim.  See Robinette v. Brown, 8 Vet. 
App. 69. 80 (1995).  






ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

